Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  A plated flavor composition having improved retention of a liquid volatile flavor, comprising a mixture of a) a first dry powder comprising the liquid flavor having a logP of up to about 3.5 loaded onto a first solid matrix material comprising maltodextrin, wherein the liquid flavor is loaded onto the first solid matrix material in conjunction with a carrier solvent, wherein the carrier solvent has a logP equal to or greater than about 0.25, wherein the first dry powder comprises solid particles loaded with a liquid flavor and wherein said particles are further coated with a film-forming material; and b) a second dry powder comprising a solvent loaded onto a second solid matrix material comprising microcrystalline cellulose, wherein the second solid matrix material is different than the first solid matrix material, wherein the flavor composition is in the form of a free-flowing powder, and wherein the carrier solvent is different than the solvent loaded onto the second solid matrix material is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
March 12, 2021